11/20/2020



                                                                               Case Number: DA 20-0466




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                     Supreme Court Cause No. DA-20-0466


BYNUM LIVESTOCK, LLC,
                                            ORDER OF DISMISSAL
          Plaintiff/Appellant               WITH PREJUDICE

v.

DANIEL AND JAYLYN PARRENT,

        Defendants/Appellees.



       Pursuant to Plaintiff/Appellant's Unopposed Motion to Dismiss

Appeal:

IT IS SO ORDERED that this cause is hereby dismissed with prejudice,

with each party to bear their own costs and attorney fees.

       DATED this          day of         , 2020.




C:      Rachel Taylor, Grant Kelly
        Joe McKay


00391238.DOCX.1
                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                       November 20 2020